DETAILED ACTION
This action is in response to communication filed on 2/22/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/22/2021 has been reviewed and is accepted.  
REASONS FOR ALLOWANCE
Claims 27-35, 37-44, 46 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20170054759 A1, Abstract- Method and apparatus for security checking of image for container are provided, one of methods comprises, receiving an image for creating a container, wherein the container is an isolation region for an application executable on a host operating system, identifying one or more layers composing the image by parsing the image, collecting a path of a security configuration file, a security check object, from the one or more layers, and searching the collected path and checking whether a security configuration file violating a predetermined security policy is present.
ii. US 20150058619 A1, Abstract- A security server transmits a specification of a first set of files and directories to a computing device for monitoring according to a security policy. Each of the files or directories in the first set is associated with the operating system of the computing device or associated with an application running on the computing device. The server securely receiving data collected at the remote computing device, which includes metadata for the files and directories and content signatures computed for each file. The server compares the received metadata and content signatures for each file or directory against corresponding baseline metadata and baseline content signatures. The baseline metadata and baseline content signatures are stored at the security server. When there is a mismatch between the received metadata and corresponding baseline metadata or a mismatch between a received content signature and a corresponding baseline content signature, the server performs a remedial action.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446